DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/27/2021 has been entered. Amended Claims 2, 6, 7 and 12 have been noted in addition to canceled Claim 1. The amendment has only overcome some of the 112(b) rejections previously set forth - only the 112(b) rejections that have been overcome have been withdrawn. Claims 2-16 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 6, change “said heat recovery first section” to -- said heat recovery boiler first section --
In Claim 7, change “in said second section” to -- in said boiler second section --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites the limitation “said inlet for the acceptance of heat input”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to the established inlet of the heat recovery first section, to the established inlet of the boiler second section, or to some other inlet altogether. The metes and bounds of the claim are consequently unclear. 
	Claim 16 recites the limitation “said inlet for the acceptance of heat input”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to the established inlet of the heat recovery first section, to the established inlet of the boiler second section, or to some other inlet altogether. The metes and bounds of the claim are consequently unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang (US 5,881,551).
	Regarding Claim 7, Dang teaches an integrated waste heat recovery system (Fig. 1) comprising: 
	an upper drum (14); 
	a lower drum (16); 

	a boiler second section (120) having an inlet (26), an outlet (outlet adjacent to element (28)) (see Fig. 1), a plurality of boiler tubes (24) which connect said upper drum and said lower drum, and a combustion chamber (central region of section (120) that burners (144) fire into) defined by a portion of said plurality of boiler tubes (24) (see at least Cols. 3-5 and Figs. 1-3); and
	a barrier (22) preventing any exchange of gas between said plurality of boiler tubes in said heat recovery first section and said plurality of boiler tubes in said boiler second section (see Fig. 1) whereby heat transfer between said sections is restricted (the limitation “heat transfer between sections is restricted” is being interpreted as the barrier at least partially blocking some amount of heat transfer between the two sections - barrier (22) does exactly that (see at least Cols. 3-5 and Figs. 1-3)).

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejection set forth in this Office Action, Dang also teaches that said heat recovery system is a gas turbine heat waste heat recovery system and that an inlet (140) for the acceptance of heat input provides for the acceptance of exhaust gases from a gas turbine engine (“gas turbine”) (see at least Cols. 3-5 and Fig. 1).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dang. 
	Regarding Claim 2, Dang teaches an integrated waste heat recovery system (Fig. 1) comprising: 
	a heat recovery boiler first section (section comprising tubes (118) that extend from inlet (114) to wall (152) as shown in Fig. 1) and a hot water boiler second section (120) disposed in a single enclosure (enclosure of (110)) (see Fig. 1); 
	said first section comprising an upper drum (14), a lower drum (16), an inlet for the acceptance of heat input (114), an outlet (112), and a plurality of boiler tubes (118) (see at least Cols. 3-5 and Figs. 1-3 and note that Fig. 1 is a modified version of Figs. 2/3 and that the system in Fig. 1 still comprises the drums (14/16) and other structure of Figs. 2 and 3); 
	said second section comprising an inlet (26), an outlet (outlet adjacent to element (28)) (see Fig. 1), a plurality of boiler tubes (24) (see Fig. 2) and a combustion chamber (central region of section (120) that burners (144) fire into) defined by a portion of said boiler tubes (24) (see at least Cols. 3-5 and Figs. 1-3) and sharing upper drum (14) and lower drum (16) with the first section (see at least Figs. 1 and 3); and
	a separating structure (22) between said heat recovery section and convention section whereby said sections are independent from one another and heat transfer between sections is restricted (the limitation “and heat transfer between sections is restricted” is being interpreted as the separating structure at least partially blocking some amount of heat transfer between the two sections - separating structure (22) does exactly that (see at least Cols. 3-5 and Figs. 1-3)). 
	Dang fails to explicitly teach of an embodiment wherein two distinct lower drums and upper drums are present as opposed to one of each. However, merely using two distinct lower drums and upper drums as opposed to a single shared lower drum and upper drum would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that using two distinct lower drums and upper drums as opposed to a single shared lower drum and upper drum does not serve any advantage, particular purpose, or solve a stated problem since Applicant discloses and claims both configurations which shows that either configuration works equally well within the claimed invention (see Fig. 1 vs. Fig. 2 of the instant application). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Dang teaches of a configuration with a shared lower drum and upper drum (see at least Figs. 1 and 3 of Dang) which Applicant has disclosed to be an acceptable alternative to two distinct lower drums and upper drums (as is evident from at least Fig. 1 of the instant application and the disclosure thereof).  
	Therefore, it would have been prima facie obvious to modify the system taught by Dang to obtain the invention as specified in Claim 2 by using two distinct lower drums and upper drums as opposed to a single shared lower drum and upper drum since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in Claim 2.

	Regarding Claims 3-5: Dang teaches the system of Claim 2 in addition to a separating structure (22) (see rejection for Claim 2), but is silent regarding the exact material of the separating structure. Thus, Dang fails to explicitly teach that the separating structure is composed out of the different materials claimed in each of Claims 3-5. However, merely constructing the separating structure out of the well-known materials established in each of Claims 3-5 would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the material that the separating structure is formed out of is not critical to the invention and that using metal as opposed to an insulating material as opposed to a combination of metal and insulating material does not serve any advantage, particular purpose, or solve a stated problem since Applicant claims all three different configurations (Claims 3-6). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Dang teaches of a separating structure (22) that performs the same function as the claimed separating structure equally as well and there is nothing of record to show otherwise.  
	Therefore, it would have been prima facie obvious to modify the system taught by Dang to obtain the invention as specified in each of Claims 3-5 by constructing the separating structure out of the well-known materials established in each of Claims 3-5 since such modifications would have been considered mere design considerations which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 3-5.

	Regarding Claim 6, Dang also teaches that said heat recovery system is a gas turbine heat waste heat recovery system and that said inlet (114) for the acceptance of heat input in said heat recovery first section provides for the acceptance of exhaust gases from a gas turbine engine (“gas turbine”) (see at least Cols. 3-5 and Fig. 1).

	Regarding Claims 8-10: Dang teaches the system of Claim 7 in addition to a barrier (22) (see rejection for Claim 7), but is silent regarding the exact material of the barrier. Thus, Dang fails to explicitly teach that the barrier is composed out of the different materials claimed in each of Claims 8-10. However, merely constructing the barrier out of the well-known materials established in each of Claims 8-10 would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the material that the barrier is formed out of is not critical to the invention and that using metal as opposed to an insulating material as opposed to a combination of metal and insulating material does not serve any advantage, particular purpose, or solve a stated problem since Applicant claims all three different configurations (Claims 3-6). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Dang teaches of a barrier (22) that performs the same function as the claimed barrier equally as well and there is nothing of record to show otherwise.  
	Therefore, it would have been prima facie obvious to modify the system taught by Dang to obtain the invention as specified in each of Claims 8-10 by constructing the barrier out of the well-known materials established in each of Claims 8-10 since such modifications would have been considered mere design considerations which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 8-10.

	Regarding Claim 12, Dang teaches of an integrated waste heat recovery system (Fig. 1) comprising: 
	a shared upper drum (14); 
	a heat recovery first section (section comprising tubes (118) that extend from inlet (114) to wall (152) as shown in Fig. 1) connected to a first lower drum (16), an inlet (114), an outlet (112), and a plurality of boiler tubes (118) which connect said upper drum and said first lower drum (see at least Cols. 3-5 and Figs. 1-3 and note that Fig. 1 is a modified version of Figs. 2/3 and that the system in Fig. 1 still comprises the drums (14/16) and other structure of Figs. 2 and 3); 
	a boiler second section (120) connected to the first lower drum (16), an inlet (26), an outlet (outlet adjacent to element (28)) (see Fig. 1), a plurality of boiler tubes (24) which connect said upper drum and said lower drum, and a combustion chamber (central region of section (120) that burners (144) fire into) defined by a portion of said plurality of boiler tubes (24) (see at least Cols. 3-5 and Figs. 1-3); and  
	a barrier (22) between said plurality of boiler tubes in said heat recovery first section and said plurality of boiler tubes in said second section which prevents any exchange of gas between said heat recovery first section and said second section (see Fig. 1) and, further, restricts heat transfer between sections (the limitation “restricts heat transfer between sections” is being interpreted as the barrier at least partially blocking some amount of heat transfer between the two sections - barrier (22) does exactly that (see at least Cols. 3-5 and Figs. 1-3)).
	Dang fails to explicitly teach of an embodiment wherein two distinct lower drums are present as opposed to one. However, merely using two distinct lower drums as opposed to a single lower drum would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that using a shared lower drum as opposed to two distinct drums does not serve any advantage, particular purpose, or solve a stated problem since Applicant discloses and claims both configurations (see Fig. 1 vs. Fig. 2 of the instant application). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Dang teaches of a configuration with a shared lower drum which Applicant has disclosed to be an acceptable alternative to two distinct lower drums (as is evident from at least Fig. 1 of the instant application and the disclosure thereof).  
	Therefore, it would have been prima facie obvious to modify the system taught by Dang to obtain the invention as specified in Claim 12 by using two distinct lower drums as opposed to a single shared lower drum since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in Claim 12.

	Regarding Claims 13-15: Dang teaches the system of Claim 12 in addition to a barrier (22) (see rejection for Claim 12), but is silent regarding the exact material of the barrier. Thus, Dang fails to explicitly teach that the barrier is composed out of the different materials claimed in each of Claims 13-15. However, merely constructing the barrier out of the well-known materials established in each of Claims 13-15 would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the material that the barrier is formed out of is not critical to the invention and that using metal as opposed to an insulating material as opposed to a combination of metal and insulating material does not serve any advantage, particular purpose, or solve a stated problem since Applicant claims all three different configurations (Claims 3-6). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Dang teaches of a barrier (22) that performs the same function as the claimed barrier equally as well and there is nothing of record to show otherwise.  
	Therefore, it would have been prima facie obvious to modify the system taught by Dang to obtain the invention as specified in each of Claims 13-15 by constructing the barrier out of the well-known materials established in each of Claims 13-15 since such modifications would have been considered mere design considerations which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 13-15.

	Regarding Claim 16, to the extent that Claim 16 is understood in light of the 112(b) rejection set forth in this Office Action, Dang also teaches that said heat recovery system is a gas turbine heat waste heat recovery system and an inlet (140) for the acceptance of heat input provides for the acceptance of exhaust gases from a gas turbine engine (“gas turbine”) (see at least Cols. 3-5 and Fig. 1).

Response to Arguments
The arguments filed 4/27/2021 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the claims as amended now overcome the Dang reference because Dang allegedly does not teach of a separating structure between said first section and said second section that entirely separates said sections and prevents gas flow between said sections. 

	These arguments are not persuasive because Dang does teach of a separating structure (22) between said first section (section comprising tubes (118) that extend from inlet (114) to wall (152) as shown in Fig. 1) and said second section (120) that entirely separates said sections and prevents gas flow between said sections (see Fig. 1). It should be noted that the first section is formed by the section comprising tubes (118) that extend from inlet (114) to wall (152) as shown in Fig. 1 and not by the entire section comprising tubes (118) (as is presented in the rejections above). As can readily be observed in Fig. 1, gas flows through the section comprising tubes (118) that extend from inlet (114) to wall (152) entirely independently of gas that flows through section (120) and separating structure (22) is the only thing preventing gas from flowing between the sections. Element (22) accordingly constitutes a separating structure that entirely separates said sections and prevents gas flow between said sections as is claimed. Thus, the claims as amended are still too broad to overcome the prior art of Dang.
	It is recommended that Applicant further amend the claims to include additional structural features that are not present in the Dang reference (if any exist). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. English (US 2004/0094100 A1) and Liebig (US 6,340,002 B1) are considered relevant to this application in terms of structure and use. 
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/28/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762